  Case: 1:18-cv-00864 Document #: 649 Filed: 04/25/19 Page 1 of 5 PageID #:25154



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE DEALER MANAGEMENT SYSTEMS           )
ANTITRUST LITIGATION, MDL 2817            )                   Case No. 18-cv-864
                                          )
__________________________________________)                   Judge Robert M. Dow, Jr.
                                          )
This document relates to:                 )
                                          )
ALL CASES                                 )
                                          )

                                             ORDER

       Before the Court are non-party Dominion Enterprises, Inc.’s Rule 72(a) objections [483]
to Magistrate Judge Gilbert’s December 6, 2018 order [461]. For the reasons stated below,
Dominion’s objections [483] are overruled, but the Court will issue a modified protective order
based on further discussions between Dominion and Defendants before this Court, as explained
below. Signed order to follow.

                                          STATEMENT

       The background of this discovery dispute is set out in detail in Magistrate Judge Gilbert’s
memorandum and opinion order [461] issued on December 6, 2018. Briefly summarized, on
December 7, 2017, Defendant Reynolds and Reynolds Company served a subpoena for the
production of documents on non-party Dominion. Dominion objected to the subpoena on the
grounds that it is a competitor of Reynolds and that it therefore “needs assurances that outside
attorneys with access to Dominion’s documents are not attorneys that advise defendants on
business issues.” [305, at 4.] Judge Gilbert granted Reynolds’s motion to compel and denied non-
party Dominion’s motion to modify the confidentiality order. [461.] On December 20, 2018,
Dominion filed its Rule 72(a) objections to Judge Gilbert’s order. [483.] Since then, Dominion
has engaged in discussions with Defendants in an effort to reach a mutually agreeable resolution.

       While Defendants oppose entering a modified protected order with the language requested
by Dominion, Defendants have agreed to modify the protective order to some extent. Specifically,
Defendants have agreed to a compromise proposed by the Court, which would add the following
language to a modified protective order:

       Outside counsel for the parties have not been, nor for the duration of this litigation
       will be, involved in competitive decision-making with their clients.

        Dominion objects to this proposal because it does not define “competitive
decision-making” and because it is Defendants’ position that its trial counsel’s advice and/or
actions were not deemed competitive decision-making, even though Dominion would characterize
    Case: 1:18-cv-00864 Document #: 649 Filed: 04/25/19 Page 2 of 5 PageID #:25155



actions as competitive decision-making. 1 [561, at 1-2.] With respect to the former argument, the
Court agrees with Defendants that the concept of competitive decision-making already is
understood in the law. In any event, for the sake of clarity, the Court will include in the modified
protective order the definition of competitive decision-making set forth in U.S. Steel Corp. v.
United States, 730 F.2d 1465 (Fed. Cir. 1984). In that case, the court defined “competitive
decision-making” as “a counsel’s activities, association, and relationship with a client that are such
as to involve counsel’s advice and participation in any or all of the client’s decisions (pricing,
product design, etc.) made in light of similar or corresponding information about a competitor.”
Id. at 1468 n.3. This definition addresses the concerns raised by both Defendants and Dominion.
The definition will prevent counsel from revealing competitive information—even
inadvertently—that might prejudice Dominion. It also allows outside counsel to continue to advise
their clients regarding issues that may have an affect on Dominion, but that are unrelated to
competitive information disclosed by Dominion. With respect to the latter argument, Dominion
asserts that it believes that Defendants’ counsel are engaged in competitive decision-making and
that Dominion will likely be harmed even if Defendants’ trial counsel’s advice does not constitute
competitive decision-making. Those arguments were rejected by Judge Gilbert, and Dominion’s
objections to that decision are overruled as discussed below. Furthermore, defining “competitive
decision-making” should address this concern to some extent.

        In light of this modification, the Court overrules Dominions objections to Judge Gilbert’s
December 6, 2018 order. As an initial matter, the Court does not see any basis for sustaining
Dominion’s objections in any event. Federal Rule of Civil Procedure 72 governs district court
review of rulings by magistrate judges. In regard to non-dispositive matters—which include
almost all routine discovery motions like the one at issue here—the abuse of discretion standard
applies. See Scott v. Chuhak & Tecson, P.C., 725 F.3d 772, 784 (7th Cir. 2013) (noting the broad
discretion afforded to courts making discovery rulings); United States v. Williams, 81 F.3d 1434,
1437 (7th Cir. 1996) (explaining that under abuse of discretion standard, “it is possible for two
judges, confronted with the identical record, to come to opposite conclusions and for the appellate
court to affirm both”); see also Fed. R. Civ. P. 72(a). Simply put, if the discovery issues before
the magistrate judge present a debatable proposition, the magistrate judge’s ruling will not
constitute an abuse of discretion whichever way it is decided. Moreover, in contrast to de novo
review under Rule 72(b)—which authorizes the district judge to “receive further evidence” (Fed.
R. Civ. P. 72(b)(3))—abuse of discretion review generally is confined to “the evidence that was
before the magistrate judge at the time of the order.” SmithKline Beecham Corp. v. Apotex Corp.,
2000 WL 1310669, at *3 (N.D. Ill. Sept. 13, 2000). Dominion has not shown that Judge Gilbert
abused his discretion. Regardless, the modification of the protective order discussed above
certainly addresses many of the concerns raised by Dominion. For the sake of completeness,
however, the Court will address the arguments raised by Dominion briefly below.

1
  Dominion also provided language for a proposed modified protective order defining “competitive
decision-making” as “providing advice, legal or otherwise, or engaging in conduct, that may affect
Dominion in any business.” Dominion’s proposed modified protective order further states that the
prohibition on engaging in competitive decision-making “does not extend to general advice, legal or
otherwise, or conduct that the Receiving Party has concluded affects Dominion no differently than
Dominion’s competitors after undertaking reasonable due diligence to investigate the potential effect.” The
Court agrees that this proposed language is much too broad.


                                                    2
    Case: 1:18-cv-00864 Document #: 649 Filed: 04/25/19 Page 3 of 5 PageID #:25156




        I.     Purported Legal Errors

        Dominion argues that Judge Gilbert made numerous legal errors in ruling on its motion to
modify the protective order. First, Dominion argues that Judge Gilbert incorrectly held that a
protective order could only be modified if “‘extraordinary circumstances’ or ‘compelling need’
warrants the requested modification.” [461, at 6 (citing F.D.I.C. v. Ernst & Ernst, 677 F.2d 230,
232 (2d Cir. 1982)).] Dominion argues that such a standard only applies when a confidentiality
order has been entered and relied upon. Although the Court agrees that a finding of “extraordinary
circumstances” or a “compelling need” are not necessary to modify a protective order absent a
showing of reliance, Judge Gilbert’s opinion makes clear that Dominion would not be entitled to
the relief sought even under the “good cause” standard.

        As noted by Judge Gilbert, under Rule 26(c), “[t]he court may, for good cause, issue an
order to protect a party or person from annoyance, embarrassment, oppression, or undue burden
or expense[.]” Fed. R. Civ. P. 26(c)(1). Judge Gilbert concluded that there is nothing indicating
that Reynolds’s counsel’s review of Dominion’s highly confidential materials will put Dominion
at a severe competitive disadvantage and could destroy its business, as argued by Dominion. In
reaching that conclusion, Judge Gilbert relied on cases concluding that “confidentiality orders with
similar provisions are sufficient to protect a party or third-party’s interest.” [461, at 7 (collecting
cases).] These cases did not apply the “extraordinary circumstances” or “compelling need”
requirement. Thus, although Judge Gilbert discussed the “extraordinary circumstances” or
“compelling need” requirement that applied to modifications of protective orders that have been
relied upon, it is clear from reviewing Judge Gilbert’s order that his decision was not based on that
requirement.

        Second, Dominion argues that Judge Gilbert applied the incorrect legal standard in
assessing the risk of harm to Dominion. Specifically, Dominion argues that Judge Gilbert
“required Dominion to prove past harm in this proceeding to get relief.” [483, at 9.] In its response
to Reynolds’s motion to compel, Dominion devoted pages of its brief to discussing numerous
hypotheticals to illustrate how Defendants’ counsel might use confidential information in
competitive decision-making to Dominion’s detriment. Judge Gilbert concluded that there was
“absolutely no basis in the record for the parade of horrible potential harms that Dominion spins
out.” [461, at 8.] Although Judge Gilbert goes on to note that “Dominion points to nothing that
Defendants’ trial counsel has done in representing their clients in this case that vaults those lawyers
into a position in which there is a realistic or credible risk or threat that they will use Dominion's
designated confidential information outside of this litigation in violation of the Confidentiality
Order” [id.], this was not the only basis for his decision. Judge Gilbert also concluded that there
was “no evidence that the lawyers or law firms that represent Reynolds and CDK in this litigation
are so involved in competitive decision-making for their clients that Dominion faces any realistic
risk of harm if it produces documents under the existing Confidentiality Order which expressly
prohibits such competitive use of the information produced.” [Id.] Accordingly, Judge Gilbert
found the risk of future harm too speculative to warrant modification of the protective order. 2 This

2
  To be sure, the Court recognizes that courts should modify protective orders to account for non-
speculative, future risks. However, as Judge Gilbert concludes, Dominion has not identified any non-
speculative risk warranting modification.

                                                  3
  Case: 1:18-cv-00864 Document #: 649 Filed: 04/25/19 Page 4 of 5 PageID #:25157



analysis did not constitute an abuse of discretion. In any event, the modification to the protective
order identified above provides further protection against the risk of harm to Dominion.

        Third, Dominion argues that Judge Gilbert ignored numerous precedents holding that trial
lawyers are not able to abide by a confidentiality order if they learn confidential information and
then continue to advise their client. After reviewing Judge Gilbert’s order, the Court is not
persuaded that Judge Gilbert improperly failed to consider the possibility that Defendants’ counsel
could inadvertently disclose confidential information. Although Judge Gilbert discussed the risk
of intentional disclosure of confidential information, he also concluded that “[t]here was no
evidence that the lawyers or law firms that represent Reynolds and CDK in this litigation are so
involved in competitive decision-making for their clients that Dominion faces any realistic risk of
harm if it produces documents under the existing Confidentiality Order which expressly prohibits
such competitive use of the information produced.” [461, at 8.] Based on this language and other
language in Judge Gilbert’s order, the Court is confident that Judge Gilbert considered the risk of
inadvertent disclosure. Given that Dominion focuses much of its argument on purported
misconduct by defense counsel, however, Judge Gilbert can hardly be faulted for focusing on
intentional disclosure. Again, while the Court concludes that Judge Gilbert did not abuse his
discretion, Dominion’s concern about the improper use (even inadvertent use) of confidential
materials is further addressed by the modification of the protective order discussed above.

II.    Purported Factual Errors

        Dominion also argues that Judge Gilbert made numerous factual errors. First, Dominion
argues that Judge Gilbert failed “to consider the evidence showing that Defendants could drive
Dominion out of the application business by withholding or raising the prices of accessing the car
dealer date that its applications require.” [483, at 10.] Dominion further notes that Reynolds did
not argue that it and CDK did not have the ability to drive Dominion out of business. [Id.] But
Dominion fails to explain how these facts justify the broad modification of the protective order it
seeks. To the extent that Dominion is concerned that Defendants will use information obtained
from Dominion through discovery to competitive decision-making, the modification to the
protective order discussed above addresses that concern.

        Second, Dominion argues that the Court should not have any confidence that defense
counsel will act ethically with respect to complying with the protective order. In support of this
argument, Dominion cites to facts that it contends show that (1) Defendants’ counsel are unwilling
and/or unable to comply with the ethical obligations of the protective order in this case, and
(2) Defendants’ outside counsel do participate in what Dominion would characterize as
competitive decision-making. Without getting into details about what Dominion characterizes as
misconduct, like Judge Gilbert, the Court concludes that Dominion has not identified any actions
that call into question defense counsel’s ability to comply with court orders and/or their ethical
obligations. Furthermore, as discussed above, the Court will enter a protective order clearly
defining the term “competitive decision-making.”

        Finally, Dominion argues that Judge Gilbert misunderstood what it was seeking.
Specifically, Dominion asserts that it opposed the motion to compel not because it was seeking to
avoid the discovery sought, but because it was seeking a modification of the protective order before

                                                 4
  Case: 1:18-cv-00864 Document #: 649 Filed: 04/25/19 Page 5 of 5 PageID #:25158



producing the agreed-upon set of documents. Judge Gilbert’s order clearly indicates that he
understood Dominion was seeking a modification of the protective order. Thus, even assuming
Judge Gilbert also thought Dominion was seeking to avoid the discovery sought, there is no
indication that belief changed Judge Gilbert’s analysis regarding the appropriateness of modifying
the protective order.

III.   Conclusion

        For the reasons stated above, Dominion’s objections [483] are overruled. However, given
the agreement by Defendants to accept the Court’s proposed compromise, the Court will enter the
modified protective order as discussed above. Signed order to follow.




Dated: April 25, 2019                               ___________________________________
                                                    Robert M. Dow, Jr.
                                                    United States District Judge




                                                5
